Citation Nr: 0416114	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  96-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


REMAND

The veteran served on active duty from February 1959 to 
August 1964, unconfirmed service from October 1968 to 
November 1969, from November 1969 to January 1976, and from 
January 1991 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claim on appeal.

In May 2003, the veteran indicated that he had been treated 
for panic attacks and PTSD at the Honolulu, Hawaii, VA 
outpatient treatment center from August to October 1995.  It 
does not appear that those records have yet been obtained by 
the VA.  The VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The VA must also inform the veteran of the evidence necessary 
to complete his claim.  38 U.S.C.A. § 5103 (West 2002).  
Because the VA has been made aware of pertinent medical 
evidence not yet of record, this issue must be remanded in 
order for such evidence to be obtained.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) Outpatient 
Treatment Clinic in Honolulu, Hawaii, for 
the period from August to October 1995.

2.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VAMC in West Palm Beach, Florida, for the 
period from January 2004 to the present.

3.  Then, the RO should re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

